DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-8 and 10-30 are pending in the Amendment filed 03/19/2021, of which claims 10-18 remain withdrawn. 
The rejection of claims 1-8 are rejected under 35 U.S.C. 112(b) as being indefinite is withdrawn in view of Applicant’s amendment to claims 1, 7, and 8. 
However claims 1-8 and 19-30 are rejected under 35 U.S.C. 112(b) as being indefinite, as set forth below. 
Claims 21 and 28 are objected for minor informalities. 
Claim 30 has been found to be a substantial duplicate of claim 3, and a Claim Objection warning is set forth below. 
The rejection of claim 9 under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Svengalis (US 8087712 B2).is withdrawn in view of Applicant’s cancellation of claim 9. 
The rejection of claims 1-8 under 35 U.S.C. 103 as being unpatentable over Svengalis (US 8087712 B2) in view of McQueen (US 2851303 A) is maintained but has been modified to meet new claim limitations and to address new claims 19-30.
Response to Arguments
 Applicant's arguments, see “Remarks” filed 03/18/2021, have been fully considered but they are not persuasive.
Applicant’s argues against the McQueen reference individually, and not in combination with the reference to Svengalis ‘712 [“Remarks”, pg. 7, para. 3-pg. 12, para. 1].
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Here, Applicant’s primary arguments are that McQueen is directed to a continuous and non-pervious windshield cover, rather than individual strands, and that such a cover is difficult to remove and further requires a flange to clean accumulated snow as the cover is retracted into the casing. [“Remarks”, pg. 7, para. 3-pg. 12, para. 1]. However, the rejection of record is based on the combination of Svengalis and McQueen, and relies on McQueen only for the teachings: 1) as to the elongated spool rotatable in the housing (e.g., spring roller), which is used to retract the cover, and 2) as to the tethers (e.g., fastening straps), which is used to tightly hold the cover on the windshield and protect against theft. Incorporating these teachings within the invention Svengalis, which has a plurality of individual strands between two handlebars, provides a compact and user-friendly device by being retractable into one of the handlebars [col. 1, lines 18-32]; and 2) has tethers attached to the handlebars which tightly hold the cover on the windshield, as well as provide against theft [col. 2, lines 50-71]. Further, the flange of McQueen is not precluded by the current claims and would function to remove any accumulated ice or snow on the individual strands of Svengalis in the same manner as applied to remove accumulations from the windshield cover of McQueen. 
Applicant argues as to the combination of McQueen and Svengalis:
“Given the different approaches taken by the prior Svengalis and McQueen references, there is no suggestion of combining. To substitute spaced strands for McQueen’s apron would be to defeat his purpose of covering the entire surface of the windshield.” [“Remarks”, pg. 12, para. 2].
In response, this argument is not persuasive because the combination, as put forth in the Action, does not rely upon a rationale of modifying McQueen to incorporate the strand features of Svengalis, but rather incorporates the retraction mechanism and tethers of McQueen within the invention of Svengalis. See discussion above. Furthermore, it is noted that Svengalis provides an explicit rationale to replace the conventional windshield cover of McQueen with the disclosed individual strands: “In recognition of these problems, numerous different types of windshield screens and the like have been proposed to be anchored 
For the foregoing reasons, the rejection of claims 1-8 under 35 U.S.C. 103 as being unpatentable over Svengalis (US 8087712 B2) in view of McQueen (US 2851303 A) is maintained but has been modified to meet new claim limitations and to address new claims 19-30.
Claim Objections
Claim 21 is objected to because of the following informalities: line 2 reads “the opening device if formed”, and should read “the opening device is formed”.  Appropriate correction is required.
Claim 28 objected to because of the following informalities: the language in lines 5 and 6 recite “spaced_apart” should read “spaced apart”.  Appropriate correction is required.
Claim Objection Warning
Applicant is advised that should claim 3 be found allowable, claim 30 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8 and 19-30 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
laterally spaced apart relationship and constructed to be dispensed through the opening device to lie in the spaced apart relationship” in lines 5-7. There is insufficient antecedent basis for second underlined limitation in the claim because the limitation was not previously introduced with an indefinite article (i.e., a laterally spaced apart relationship). It appears the limitation should read “wound on the spool in a laterally spaced apart relationship”, and the claim has been interpreted as such for the purposes of examination.
Claim 1 recites “elongated tethers mounted on respective one ends from the housing” renders the claim unclear and therefore indefinite because it is unclear whether the term “respective one ends” is in reference to the elongated tethers (i.e., one end of each tether) or the housing (i.e., each end of the housing). The claim has been interpreted as the former, and appears it should read “elongated tethers having respective one ends attached to the housing”, and the claim has been interpreted as such for the purposes of examination.
Claims 2-8 and 30 are rejected as being dependent upon a rejected base claim. 
Claim 19 recites the limitation “flexible strands” in line 3, and “the strands” in line 7. There is insufficient antecedent basis for “the strands” because the limitation was not previously introduced with an indefinite article (i.e., a plurality of flexible strands). 
Claims 20-27 are rejected as being dependent upon a rejected base claim. 
Claim 24 recites the limitation "the scroll" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It appears the limitation should read “spool”, and the claim has been interpreted as such for the purposes of examination.
Claim 28 recites the limitation “a plurality of flexible individual strands wound on the spool in laterally spaced apart relationship and constructed to be dispensed through the opening device to lie in the spaced apart relationship” in lines 5-7. There is insufficient antecedent basis for second underlined limitation in the claim because the limitation was not previously introduced with an indefinite article (i.e., a laterally spaced apart relationship). It appears the limitation should read “wound on the spool in a 
Claim 29 are rejected as being dependent upon a rejected base claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 19-30 are rejected under 35 U.S.C. 103 as being unpatentable over Svengalis (US 8087712 B2) in view of McQueen (US 2851303 A). 
Examination Note: Italics are used to indicate which claim limitations are not explicitly discloses by the cited reference. 
1.    Svengalis discloses a vehicle windshield dicer device for positioning on the surface an automobile windshield [Fig. 2-3, claim 1] and comprising:
an elongated housing 21 having an elongated opening device along one side thereof [Fig. 2, col. 2, lines 60-65, “handlebars…include bores drilled in the sides thereof”];
an elongated spool rotatable in the housing;
a plurality of flexible individual strands 27 wound on the spool in laterally spaced apart relationship and constructed to be dispensed through the opening device to lie in the spaced apart relationship on the surface and to form free extremities [Fig. 2, claim 1; col. 2, lines 60-65];
elongated tethers mounted on respective one ends from the housing and projecting therefrom to form free extremities to be trapped between a side door and a door frame on one side of the vehicle;
a rigid draw bar 23 capturing the respective free extremities in the spaced apart relationship 25 whereby a user may place the elongated housing on the windshield at one side of the vehicle [Fig. 2, claim 1], with the side door open and place the tethers between the side door and the door frame and grasp the draw bar 23 and draw the draw bar 23 away from the housing to draw the stands from the spool to lie over the surface [Fig. 2, claim 1] and position the draw bar 23 on the vehicle side opposite the one side to cooperate in holding the strands spaced apart on the surface of the windshield [Fig 2, claim 1].
Svengalis fails to teach: 1) that either handlebar 21/23 [Fig. 2, claim 1] includes a rotatable spool upon which the strands 27 are wound; and 2) that either handlebar 21/23 includes elongated tethers to be trapped between the door and door frame [Fig. 2], and therefore fails to meet the limitations of (as emphasized above):
an elongated spool rotatable in the housing;
a plurality of flexible individual strands wound on the spool in laterally spaced apart relationship;
elongated tethers mounted on respective one ends from the housing and projecting therefrom to form free extremities to be trapped between a side door and a door frame on one side of the vehicle with the side door open and place the tethers between the side door and the door frame and grasp the draw bar and draw the draw bar away from the housing to draw the stands from the spool to lie over the surface.
However, McQueen discloses a windshield protector [Abstract, Figs. 1-3], comprising:
It is an object of the present invention to provide a windshield protector which includes a member adapted to be positioned against the outside of the windshield and a casing in which said member is retracted when not in use, together, with means for securing the casing and the free end of the member on the inside of the vehicle when said protector is in use whereby locking of the doors of the vehicle will prevent theft of the protector. It is a further object of the invention to provide a windshield protector comprising a windshield covering member and a casing into which said member is retracted when not in use wherein the casing as means for cleaning any accumulated ice and snow from the covering member as said member is retracted into the casing. [col. 1, lines 18-32].
Mounted within the casing 10 is a spring roller generally designated 14 and comprising a tubular member 15 within which is positioned a spring 16 one end of which is secured to a collar 17 secured to one end of member 15 and the other end of which is secured to the cap 12. A stub shaft 18 having a screw 
The windshield cover per se consists of an elongated strip 20 of flexible material secured at one end to the spring roller 14 and urged by the spring 16, to wind itself around the tubular member 15 of said spring roller. [col. 1, line 60-col. 2, line 1].
In practice the element for cooperating with the snap element 26 is fixed inside the vehicle so that when the doors are locked the protector cannot be detached from outside but in the drawing, for simplicity of illustration, the free end of the cover is shown snapped on the outside. After snapping the free end of the cover to the right-hand door post the operator holds the casing 10 in his hand and walks around the front of the vehicle to the left-hand side, the spring roller 14 allowing the cover to be withdrawn from the casing, and by means of the strap 28 and the two fastener elements 29 and 31 attaches the casing to the steering wheel or other convenient place inside the vehicle. The spring drum 14 holds the cover tightly against the windshield and since the two ends are inside, the vehicle, theft of the protector can be prevented by locking the doors of the vehicle. [col. 2, lines 50-71].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handlebar of the windshield deicing device, of Svengalis, to include 1) the elongated spool rotatable in the housing (e.g., spring roller), and; 2) tethers (e.g., fastening straps), of the windshield protector of McQueen, in order to 1) provide a compact  and user-friendly device [col. 1, lines 18-32]; and 2) to tightly hold the cover on the windshield, as well as to provide against theft [col. 2, lines 50-71], as taught by McQueen. 
2.    Modified Svengalis discloses the vehicle windshield deicer device as set forth in Claim 1 wherein:
the housing is constructed with the opening device in the form of a plurality of individual openings, one for each of the respective strands to receive the individual strands [Fig. 2, col. 2, lines 60-65, “handlebars…include bores drilled in the sides thereof”].
wherein:
the spool includes a plurality of barrels spaced longitudinally there along and receiving the respective strands.
However, the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See MPEP § 2144.04. Here, one of ordinary skill in the art would recognize that the width of a windshield may vary along its length, and as such would have found it obvious to include two or more separate spring rolls within the housing in order to obtain more accurate coverage of a windshield of variable width. 
4.    Modified Svengalis discloses the vehicle windshield deicer device as set forth in Claim 1 wherein:
the strands are constructed of flexible metal [col. 2, lines 41-47].
5.    Modified Svengalis discloses the vehicle windshield deicer device as set forth in Claim 1 wherein:
the strands are constructed of wire [col. 2, lines 41-47]. 
6.    Modified Svengalis discloses the vehicle windshield deicer device as set forth in Claim 1 wherein: the strands have a cross section of substantially .024 inches [claim 1].
7.    Modified Svengalis discloses the vehicle windshield deicer device as set forth in Claim 1 wherein:
the strands are connected to the spool spaced apart substantially 1 1/2 inches from each other [col. 2, line 66-col. 3, line 7].  
8.    Modified Svengalis discloses the vehicle windshield deicer device as set forth in Claim 1 that includes: a brake 14 for controlling rotation of the spool [McQueen, col. 1, line 60-col. 2, line 1].
19.    Modified Svengalis discloses a vehicle windshield deicer device [Abstract] including: 
an elongated rotatable spool [McQueen, col. 1, line 60-col. 2, line 1, “tubular member 15”];

an elongated housing mounting the spool for rotation therein and having an elongated opening device receiving the strands [Svengalis, Fig. 2, col. 2, lines 60-65, “handlebars…include bores drilled in the sides thereof”] projecting from the spool to be dispensed unrestricted through the opening for positioning on the windshield of a vehicle [McQueen, col. 4, lines 8-24; claim 1].
See rejection of claim 1 for recitations of the relied upon portions of McQueen. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handlebar of the windshield deicing device, of Svengalis, to include 1) the elongated spool rotatable in the housing (e.g., spring roller), and; 2) tethers (e.g., fastening straps), of the windshield protector of McQueen, in order to 1) provide a compact  and user-friendly device [col. 1, lines 18-32]; and 2) to tightly hold the cover on the windshield, as well as to provide against theft [col. 2, lines 50-71], as taught by McQueen. 
20.    Modified Svengalis discloses the device of Claim 19 wherein: the strands are constructed of metal [Svengalis, col. 2, lines 41-47].
21.    Modified Svengalis discloses the device of Claim 19 wherein:
the opening device if formed with individual openings for each of the strands [Fig. 2, col. 2, lines 60-65, “handlebars…include bores drilled in the sides thereof”].
22.    Modified Svengalis discloses the device of Claim 19 but fails to explicitly disclose wherein:
the spool includes a plurality of barrels spaced longitudinally there along for receiving their respective strands.
However, the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See MPEP § 2144.04. Here, one of ordinary skill in the art would recognize that the width of a windshield may vary along its length, and as such would have found it 
23.    Modified Svengalis discloses the device of Claim 19 wherein: the strands are constructed of wire [Svengalis, col. 2, lines 41-47].
24.    Modified Svengalis discloses the device of Claim 19 wherein:
the strands are connected to the scroll spaced apart substantially 1 1/2 inches apart [Svengalis, col. 2, line 66-col. 3, line 7].  
25.    Modified Svengalis discloses the device of Claim 19 that includes:
a break for selectively controlling the rotation of the spool a brake 14 for controlling rotation of the spool [McQueen, col. 1, line 60-col. 2, line 1].
26.    Modified Svengalis discloses the device of Claim 19 wherein:
the strands are constructed with a cross section of .024 inches [Svengalis, claim 1].
27.    Modified Svengalis discloses the device of Claim 19 wherein:
the strands are constructed with a round cross section being a diameter of at least .024 inches [Svengalis, col. 2, lines 41-47; claim 1].
28.    Modified Svengalis discloses a vehicle windshield dicer device for positioning on the surface an automobile windshield [Abstract] and comprising:
an elongated housing having an elongated opening device along one side thereof [McQueen, col. 4, lines 8-24; claim 1]; 
an elongated spool rotatable in the housing [McQueen, col. 1, line 60-col. 2, line 1, “tubular member 15”];
a plurality of flexible individual strands [Svengalis, col. 3, lines 8-10; claim 1] wound on the spool [McQueen, col. 1, line 60-col. 2, line 1] in laterally spaced_apart relationship [Svengalis, col. 3, lines 8-10; claim 1] and constructed to be dispensed through the opening device in the spaced_apart relationship on the surface and to form distal extremities [Svengalis, col. 3, lines 8-10; claim 1] and

See rejection of claim 1 for recitations of the relied upon portions of McQueen. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handlebar of the windshield deicing device, of Svengalis, to include 1) the elongated spool rotatable in the housing (e.g., spring roller), and; 2) tethers (e.g., fastening straps), of the windshield protector of McQueen, in order to 1) provide a compact  and user-friendly device [col. 1, lines 18-32]; and 2) to tightly hold the cover on the windshield, as well as to provide against theft [col. 2, lines 50-71], as taught by McQueen. 
29. Modified Svengalis discloses the vehicle windshield deicer device as set forth in Claim 28 wherein: the housing is constructed with the opening device in the form of a plurality of individual openings, one for each of the respective strands to receive the individual strands [Fig. 2, col. 2, lines 60-65, “handlebars…include bores drilled in the sides thereof”].
30. Modified Svengalis discloses the vehicle windshield deicer device as set forth in Claim 1 but fails to explicitly disclose wherein:
the spool includes a plurality of barrels spaced longitudinally there along and receiving the respective strands.
However, the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See MPEP § 2144.04. Here, one of ordinary skill in the art would recognize that the width of a windshield may vary along its length, and as such would have found it obvious to include two or more separate spring 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511.  The examiner can normally be reached on M-F, 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 5712721465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/NADINE G NORTON/Supervisory Patent Examiner, Art Unit 1713